§
  VICENTE CUELLAR,                                                No. 08-18-00133-CR
                                                 §
  Appellant,                                                         Appeal from the
                                                 §
  v.                                                               171st District Court
                                                 §
  THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
  Appellee.                                                          (20160D04843)



                                          OPINION

       Appellant, Vicente Cuellar, appeals his conviction of capital murder of multiple persons.

TEX.PENAL CODE ANN. § 19.03(a)(7). In three issues, Appellant asserts trial court error and seeks

reversal. In Issue One, Appellant claims he was harmed by the trial court’s admission of certain

evidence. In Issue Two, Appellant asserts charge error for the trial court’s alleged improper

comment on the weight of the evidence. Last, Appellant challenges the legal sufficiency of the

evidence to support his conviction. We affirm.

                                        BACKGROUND

                                      Factual Background

        Firefighters responded to a desert “brush fire” reported at San Felipe Park in Fabens, Texas

on the evening of December 7, 2015. Upon arrival, firefighters saw a vehicle on fire and dispatched

the Sheriff’s Office for assistance. Sheriffs soon after arrived, and the firefighters escorted the

officers to the burning vehicle, all while being cautious not to disturb the footprints they had
previously seen around the vehicle. As the officers and firefighters neared the vehicle, they noticed

what appeared to be ribs located inside the vehicle. The fire was eventually extinguished, and the

burnt remains of who was later identified as Maria Cuellar (“Maria”) were found inside the vehicle.

An autopsy report revealed Maria had suffered a fatal bullet wound to the chest before being set

on fire.

           About an hour earlier, a pecan farmer who lived outside of Fabens and Clint, Texas, A.R.

Miller (“Mr. Miller”) heard ten-fifteen gunshots at around 6:30 p.m. A phone call was then

exchanged between Mr. Miller and Armando Guerrero (“Mr. Guerrero”), Mr. Miller’s neighbor

from across the railroad track, who confirmed he had also heard the gunshots and saw the brake

lights of a truck pulling out from a distance. The next morning, Mr. Miller drove along the canal

bank near his property looking for pecan thieves and saw a parked white truck. As he approached,

he saw a pool of blood on the ground, and the body of David Miranda (“David”), a fellow neighbor.

Mr. Miller immediately informed the Sherriff’s Office.

                                       The Investigation & Evidence

           An autopsy report confirmed David was shot six times throughout his torso and head, and

Maria was shot once in the upper torso. A total of fourteen .223 caliber shell casings were found

at the scene where David’s body was discovered; a same .223 caliber shell casing was also found

in the desert where Maria’s body was discovered. Ballistics analysis confirmed all fourteen shell

casings were fired from the same rifle.

           Two sets of shoe impressions were discovered—one described as having horizontal lines

and circles, and the other similar to the first, a partial shoe impression with a tread design consistent

with horizontal lines and circles. Both shoe impressions were present at both crime scenes.




                                                   2
         The morning after the discovery of Maria’s body, Detective Jorge Andrade confirmed her

identity via vehicle-registration records and contacted Appellant by way of the information

obtained from running the vehicle’s plates. Detective Andrade drove to the provided address of

Appellant and during this initial encounter, Appellant confirmed Maria was his wife, was driving

her grey van, had not come home the previous night, and had last seen her at around 1 p.m. the

previous day. Appellant also denied having any marital issues with Maria. Detective Andrade

asked Appellant for a formal interview, which Appellant agreed to; Appellant drove in his own

vehicle to the station and was Mirandized before the interview. This interview was recorded,

admitted into evidence, and a transcript of it was read to the jury at trial. During this interview,

Appellant provided a breakdown of his whereabouts on December 7, whereby throughout, he

contradicted his story, and admitted to knowing his wife was seeing someone else.

         A search warrant for Appellant’s home was obtained, and during this search, Appellant

was not honest about where his truck was located, a gas container was found outside of Appellant’s

home, and Appellant’s cell phone was confiscated. The call log of Appellant’s phone revealed

Appellant had completely deleted all calls made before the day of the murders. A Walgreens

receipt found in Appellant’s truck also revealed Appellant bought hydrogen peroxide the evening

of the murders. Appellant, and Alan Fraire, whom detectives believed was involved in the murders,

were eventually both arrested pursuant to an arrest warrant. 1

         At trial, a latent print examiner testified as to the shoe impressions found at both scenes,

several of the victims’ co-workers testified as to the affair, and of instances of Appellant surveilling

both Maria and David. Deputy Shane Brinks testified, who had previously responded to a family



1
 The State posits Appellant acted with the assistance of Alan Fraire in the commission of the murders of Maria Cuellar
and David Miranda. Alan Fraire is a codefendant and was tried separately and convicted of capital murder in cause
no. 20170D05623 and appeal case number 08-19-00275-CR.

                                                          3
violence incident between Appellant and Maria, the two neighbors who heard the gunshots on the

evening of the murders testified as to their recollections. A crime scene investigator, a forensic

scientist, and the medical examiner who examined both bodies, all testified as to their findings.

Testimony was also heard from several of Appellant’s and Maria’s family members, who provided

insight of the family dynamic and relevant private affairs leading up to the murders. On January 22,

2016, Appellant filed a claim for $125,000 as a beneficiary under Maria’s life insurance policy.

The records custodian at T-Mobile and an FBI agent specializing in CDR (“Call Detail Record”)

testified to their analysis which linked Appellant’s phone to both crime scenes on the day of the

murders.

                                     Procedural Background

       Appellant was indicted of capital murder of multiple persons. TEX.PENAL CODE ANN.

§ 19.03(a)(7). Following a trial, the jury returned a unanimous guilty verdict and imposed an

automatic life sentence in the Texas Department of Criminal Justice Institutional Division. This

appeal followed.

                                          DISCUSSION

                                               Issues

       Appellant appeals his conviction of capital murder. TEX.PENAL CODE ANN. § 19.03(a)(7).

In three issues, Appellant challenges his conviction on grounds the trial court erred in admitting

certain evidence, asserts jury charge error, and claims the evidence is legally insufficient.

                                     EXPERT TESTIMONY

       In his first issue on appeal, Appellant argues he was harmed by the admission of Call Detail

Record information and expert testimony he claims falsely connected him to the murders.




                                                  4
Appellant claims the State failed to prove the reliability of the evidence at trial and thus, its

admission was error.

                              Applicable Law & Standard of Review

       A reviewing court evaluates a trial court’s admissibility decision under an abuse of

discretion standard. Powell v. State, 63 S.W.3d 435, 438 (Tex.Crim.App. 2001). Because trial

courts are in the best position to make calls on questions of admissibility, we will uphold a trial

court’s admission of evidence if it falls within the zone of reasonable disagreement, and we afford

great deference to a trial court in its evidentiary decision. Martinez v. State, No. 08-17-00165-CR,

2019 WL 4127261, at *7 (Tex.App.—El Paso Aug. 30, 2019, no pet.)(not designated for

publication).

       Expert testimony may be properly admitted if (1) the witness qualifies as an expert by

reason of his knowledge, skill, experience, training, or education; (2) the subject matter of the

testimony is an appropriate one for expert testimony; and (3) admitting the expert testimony will

actually assist the fact finder in deciding the case. Vela v. State, 209 S.W.3d 128, 131

(Tex.Crim.App. 2006). A two-step inquiry governs the analysis: “A witness must first have a

sufficient background in a particular field, but a trial judge must then determine whether that

background ‘goes to the very matter on which [the witness] is to give an opinion.’” Id. at 131. A

trial court’s determination of whether a witness possesses qualifications to assist the jury as an

expert is afforded great deference. Id. at 136 Accordingly, when a trial court qualifies, or declines

to qualify, a witness as an expert, that determination is rarely disturbed by reviewing courts. Id.

                                              Analysis

       Appellant argues the CDR data and expert testimony should have been excluded because

the data was not shown by expert testimony to be reliable. The State offered Exhibit 177 into



                                                 5
evidence—the cell phone records of Appellant, Fraire, Maria, and David, which were generated

by T-Mobile. Kenneth LeCesne, a T-Mobile employee, testified as the custodian of records and

explained as part of his employment, he is tasked with testifying as to cell phone records for

purposes of record authentication and certification. LeCesne testified the CDR data was generated

by T-Mobile in its regular course of business at or near the time of the cell-phone transactions

recorded therein.

       Appellant objected to the CDR data based on hearsay, a violation of the confrontation

clause, and because it failed to constitute as a business record. After being overruled and further

arguing he did not believe the cell phone company collected the data in its ordinary course of

business, the court permitted Appellant to conduct voir dire. LeCesne testified to the authenticity

of the records, and explained as the custodian of records, he could confirm the records were of the

type kept by T-Mobile in the ordinary course of business. After further objections, the trial court

admitted the records into evidence.

       FBI Special Agent Sean Macmanus, a then twelve-year veteran, testified as a member of

the FBI agency’s Cellular Analysis Survey Team (“CAST”), he was certified to analyze cell phone

records and testify as an expert witness. He described possessing over 400 hours of training relating

to cell phone record analysis and technology, including training provided by T-Mobile. At the time

of trial, Agent Macmanus had over three years of experience in analyzing CDR data, had

previously been qualified as an expert, and explained CAST members had testified in over 1,200

cases in federal and state courts—100 of which he had personally completed—and historical-cell

site analysis has been accepted in courts across the country for well over ten years.

       Agent Macmanus used the CDR data provided by T-Mobile to conduct a report—a map of

the cell towers Appellant’s, Fraire’s, and the victims’ cell phones interacted with on the date of the



                                                  6
murders, which included the general locations of the four cell phones. Agent Macmanus testified

extensively about the CDR process—cell phone companies maintain towers and these records

essentially estimate the location of cell phone activity based on the coverage area of the tower. He

explained cell phones are constantly looking for the clearest, strongest signal from a cell phone

tower, and described his job consists of taking the CDR data provided by cell phone companies,

which indicate which tower the phone was using, and then mapping the location to the designated

tower the phone was using on the particular date and time. In addition, Agent Macmanus’

examination and reporting of the cell phones in this case were peer reviewed, which strengthen its

reliability.

        Appellant focuses his argument not on the qualifications of Agent Macmanus, but on the

State’s failure to test the reliability of the scientific equipment—the actual cell tower antennae and

computers used to process the CDR data in this case. Appellant doubts the reliability and asks:

        Were the computers working correctly? Did the computer software have any bugs?
        Did the carrier outsource the task of collecting, analyzing, and storing location
        information? Was the data retrieved reliably in response to subpoena or search
        warrant? Were each of the towers in question fully operational? Were the tower
        antennae calibrated properly? Had the antennae been inspected? Had any antennae
        inadvertently been caused to move since its last inspection? Had any antennae been
        damaged after its last inspection? Had the carrier changed its usual practices
        regarding an antennae to account for physical or atmospheric interferences? Were
        there spikes in usage that might affect which tower would receive a call? What fail
        safes were in place?

The State counters, no objections regarding the accuracy and reliability of the equipment were

raised at trial, therefore, Appellant did not preserve error. We agree. As a threshold matter,

preservation of error by a specific and timely objection at trial must be made to raise the issue on

appeal. See Moore v. State, 371 S.W.3d 221, 225 (Tex.Crim.App. 2012)(an appellate issue that is

not preserved at trial is ordinarily forfeited). In any case, we find Agent Macmanus was qualified




                                                  7
to testify as an expert in this case on the topic of CDR and we will not disturb the trial court’s

determination. Issue One is overruled.

                                         CHARGE ERROR

       In Issue Two, Appellant argues the trial court erred by including what he alleges to be an

impermissible comment on the weight of the evidence in the jury charge.

                             Standard of Review & Applicable Law

       Article 36.19 of the Texas Code of Criminal Procedure governs the standard for reversal

on appeal in Texas regarding the requirements of Article 36.14, which relate to the charge of the

court. TEX.CODE CRIM.PROC.ANN. art. 36.19. The judgment shall not be reversed unless the error

appearing from the record was “calculated to injure the rights of [the] defendant” TEX.CODE

CRIM.PROC.ANN. art. 36.19.

       In reviewing charge error, we must first determine whether error actually exists, then

evaluate whether the error was harmless. Almanza v. State, 686 S.W.2d 157, 171 (Tex.Crim.App.

1984)(op. on reh’g). If error exists, the harm analysis differs depending on whether the charge was

timely and properly objected to. Id. at 171. When the defendant has properly objected, jury charge

error requires reversal when the reviewing court finds “some harm” to his rights. Id. The degree

of harm must be actual, not just theoretical, and must be evaluated “in light of the entire jury

charge, the state of the evidence, including the contested issues and weight of probative evidence,

the argument of counsel and any other relevant information revealed by the record of the trial as a

whole.” Id. at 171-74.

       As a general rule, a jury charge should set forth the law applicable to the case; “it should

not express any opinion as to the weight of the evidence, sum up the testimony, discuss the facts,

or use any argument in its charge calculated to arouse the sympathy or excite the passions of the



                                                8
jury.” Bartlett v. State, 270 S.W.3d 147, 150 (Tex.Crim.App. 2008). An instruction that assumes

the truth of a controverted issue is a comment on the weight of the evidence and is erroneous.

Whaley v. State, 717 S.W.2d 26, 32 (Tex.Crim.App. 1986). Because the jury is the exclusive judge

of the evidence, and of the weight to be given to testimony, a trial court should avoid any reference

in the jury charge to a particular fact in evidence. Bartlett, 270 S.W.3d at 150.

                                              Analysis

        At trial, the jury was instructed, “[m]ere presence alone will not make a person a party to

an offense.” Appellant argues this constitutes a comment on the weight of the evidence because it

singled out the primary issue in this case: whether Appellant was present when the murders

occurred. Appellant posits the instruction invited the jury to pay particular attention to Appellant’s

presence, and in effect, suggested Appellant was in fact present, which he claims sufficed to prove

his guilt.

        Pursuant to the Almanza standard, we must first determine whether error exists. Almanza,

686 S.W.2d at 171. Because the charge was properly objected to at trial, reversal is required only

if we find “some harm” to Appellant’s rights. Id. at 171. The State argues Appellant has failed to

demonstrate how the instruction singled out or suggested to the jury he was present at the crime

scenes. The “mere presence alone” instruction is an accurate statement of the law, and although a

seemingly neutral, legally accurate statement may constitute an improper weight on the evidence.

See Bartlett, 270 S.W.3d at 152; Martin v. State, 200 S.W.3d 635, 642 (Tex.Crim.App.

2006)(Although the charge was deficient, it actually benefited defendant and thus, did not

constitute harm.); Grisby v. State, No. 05-08-01351-CR, 2009 WL 2274101, at *2 (Tex.App.–

Dallas July 30, 2009, no pet.)(not designated for publication)(Finding no harm where the charge,

as written, arguably could have benefitted appellant.). We agree with the State and find it benefited



                                                  9
Appellant by emphasizing to the jury the State’s burden of needing to prove more than mere

physical presence. Accordingly, we find no resulting harm to Appellant. Issue Two is overruled.

                                    LEGAL SUFFICIENCY

       In Issue Three, Appellant asserts the evidence is legally insufficient to support his

conviction beyond a reasonable doubt.

                             Standard of Review & Applicable Law

       Under the Due Process Clause of the U.S. Constitution, the State is required to prove every

element of the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318-

19 (1979). In Brooks, the Texas Court of Criminal Appeals held the only standard a reviewing

court should apply when examining the sufficiency of the evidence is the legal sufficiency standard

articulated in Jackson, which requires affording deference to the jury’s credibility and weight

determinations. Brooks v. State, 323 S.W.3d 893, 894-95 (Tex.Crim.App. 2010). The critical

inquiry in a legal sufficiency challenge is whether the evidence in the record could reasonably

support a conviction of guilt beyond a reasonable doubt. Jackson, 443 U.S. at 319; Clayton v.

State, 235 S.W.3d 772, 778 (Tex.Crim.App. 2007).

       When reviewing the legal sufficiency of the evidence, we must view all of the evidence in

the light most favorable to the verdict to determine whether any rational juror could have found

the defendant guilty of the essential elements of the offense beyond a reasonable doubt. Salinas v.

State, 163 S.W.3d 734, 737 (Tex.Crim.App. 2005). A lack of direct evidence is not dispositive on

the issue of the defendant’s guilt; guilt may be established by circumstantial evidence alone.

Guevara v. State, 152 S.W.3d 45, 49 (Tex.Crim.App. 2004). We measure the evidence by the

elements of the offense as defined by a hypothetically correct jury charge. Thomas v. State, 303

S.W.3d 331, 333 (Tex.App.—El Paso 2009, no pet.)(citing Malik v. State, 953 S.W.2d 234, 240



                                                10
(Tex.Crim.App. 1997)). A hypothetically correct charge accurately sets out the law, is authorized

by the indictment, does not unnecessarily restrict the State’s theories of liability, and adequately

describes the offense for which the defendant was tried. Malik, 953 S.W.2d at 240.

       We bear in mind that the trier of fact is the sole judge of the weight and credibility of the

evidence, and we must presume the fact finder resolved any conflicting inferences in favor of the

verdict and we defer to that resolution. Dobbs v. State, 434 S.W.3d 166, 170 (Tex.Crim.App. 2014)

(citing Jackson, 443 U.S. at 319). A reviewing court may not reevaluate the weight and credibility

of the evidence or substitute its judgment for that of the fact finder. Isassi v. State, 330 S.W.3d

633, 638 (Tex.Crim.App. 2010). Our only task under this standard is to determine whether, based

on the evidence and reasonable inferences drawn therefrom, a rational juror could have found the

essential elements of the crime beyond a reasonable doubt. Id.

       Appellant was charged with capital murder of multiple persons. TEX.PENAL CODE ANN.

§ 19.03(a)(7). A person commits the offense of murder if he intentionally or knowingly causes the

death of an individual. TEX.PENAL CODE ANN. § 19.02(b)(1). A person commits the offense of

murder of multiple persons if he murders more than one person during either the same criminal

transaction or during different criminal transactions, but the murders are committed pursuant to

the same scheme or course of conduct. Id. at § 19.03(a)(7). Thus, a hypothetically correct jury

charge would ask whether Appellant: (1) intentionally or knowingly caused the deaths of Maria

and David; (2) in the same scheme or course of conduct during either the same transaction or

different criminal transactions. Id. at §§ 19.02(b)(1), 19.03(a)(7).

                                              Analysis

       In the instant case, Appellant challenges the sufficiency of the evidence on the basis of the

State’s failure to call eye-witnesses, and the alleged lack of physical evidence connecting him to



                                                 11
the murders or murder scenes—specifically, no DNA or fingerprint evidence, no blood of the

victims found in his truck, no tire tracks connecting him to the murder scenes, the negative shoe

print match, no evidence of him smelling of gasoline after the van was set on fire, and no evidence

of blood or mud found on his clothing or shoes. However, Appellant seems to negate the role of

circumstantial evidence—a form of evidence customarily utilized by Texas courts to support

convictions. See Guevara v. State, 152 S.W.3d 45, 49 (Tex.Crim.App. 2004)(We treat

circumstantial evidence as being equally probative as direct evidence. A lack of direct evidence is

not dispositive on the issue of the defendant’s guilt; guilt may be established by circumstantial

evidence alone.). Appellant further alleges the circumstantial evidence allowed the jury to convict

him based on “mere speculation or factually unsupported inferences or presumptions.”

       The State focused on Appellant’s motive and opportunity to commit the murders and we

must analyze whether the cumulative force could support the jury’s conviction beyond a reasonable

doubt. See Smith v. State, No. 05-18-00491-CR, 2019 WL 1615353, at *7 (Tex.App.–Dallas

Apr. 15, 2019, pet. ref’d)(mem. op., not designated for publication). At trial, the State admitted

Appellant’s recorded interview with Detective Andrade in which he denied having martial issues

with Maria although he had filed for divorce on November 9, 2015, about a month before the

murders. His divorce petition was based solely the allegation of adultery, and he sought custody

of their only child. There was also ample evidence suggesting Appellant had been surveilling

Maria and David for some time leading up to the murders, including testimony Appellant may

have installed a tracking device on Maria’s vehicle. Family members and co-workers of the victims

testified as to the common knowledge of Maria’s affair, her statements regarding her desire to

divorce Appellant, and the fact she had already started moving out of the family home. Appellant

was also the beneficiary of Maria’s life insurance plan, which he filed a claim for soon after her



                                                12
murder on January 22, 2016. The weight and credibility of this evidence tends to prove Appellant’s

motive to commit the murders, which we find was reasonable for the jury to deduce.

       Appellant claims there was “no physical evidence to connect [him] to the murders or the

murder scenes.” We disagree. A total of fourteen .223 caliber shell casings were found where

David’s body was discovered and a same .223 caliber shell casing was also found in the desert

where Maria’s body was discovered. Ballistics analysis confirmed all fourteen shell casings were

fired from the same rifle. Two local farmers (Mr. Miller and Mr. Guerrero) who resided near the

crime scenes testified to hearing a total of ten-fifteen gunshots around the same time the murders

occurred—upon hearing the gunshots, Mr. Miller and Mr. Guerrero exchanged a phone call and

discussed the gunshots they both heard, which CDR data confirmed was consistent with the time

the murders were said to have occurred. In addition, Susan Pedregon, a latent print examiner

employed by the El Paso County Sheriff’s Office as a crime scene investigator at the time of the

murders, testified at trial. She testified as to the two shoe impressions found at both murder scenes

and their distinctive characteristics. Detective Andrade testified that although there were no shoes

found at Appellant’s residence matching the prints found at the murder scenes, the actual length

of the shoes Appellant wore on the day of the murders is consistent with the length of one of the

prints found at both murder scenes. The shoes Appellant wore on the day of the murders were

confiscated and taken into evidence; the shoes Appellant wore that day was confirmed by footage

taken outside of a Walgreens on the evening of the murders, where he was seen buying hydrogen

peroxide—the shoes, the Walgreens footage and the receipt of Appellant’s purchase were all

admitted into evidence.

       Furthermore, the jury heard testimony from Sean Macmanus, an FBI agent and

counterintelligence investigator who, as discussed above, is certified to analyze call data records.



                                                 13
Agent Macmanus testified as an expert, explained the CDR process, and confirmed that the CDR

of Appellant’s cell phone pinned him to both murder scenes on the day of the murders. FBI Agent

Macmanus’ testimony and the CDR analysis contradict and undermine Appellant’s account of his

whereabouts on the day of the murders. The CDR confirm that Appellant was in the area of the

murder scenes on the evening of the murders when he claimed to have been at Fraire’s residence

in Socorro, and the CDR also indicate several calls were exchanged between Appellant and Fraire

on the evening of the murders, which raises suspicion because he claimed to have been with Fraire

in Socorro. When specifically asked, Agent Macmanus responded that in his “expert opinion, the

phone could not be at the Fraire residence, making a connection to the two towers, all the way

down in Fabens, near the crime scene, at the same time[,]” and based on the records, “[Mr. Cuellar

and Mr. Fraire’s] phones were using the same sectors.” Further establishing Appellant’s guilt,

Agent Macmanus also confirmed that “all four phones [were] in the vicinity, or the area, of the

canal shooting” and declared that, “based on my training and experience, in my expert opinion,

based on the phone’s activity, [Appellant’s] phone moved from -- in vicinity of I-10 and Horizon

Boulevard, the tower near there, south to the area around Fabens, that would be consistent with

both Mr. Miranda’s residence and the crime [scene].”

       Appellant’s motive and opportunity to commit the murders, which we find could have

reasonably sufficed to prove the requisite intent, was demonstrated through the testimony and

evidence presented at trial. As the ultimate trier of fact, the jury was free to judge the weight and

credibility of the evidence and we defer to that resolution. Dobbs, 434 S.W.3d at 170. Our only

task is to determine whether a rational juror could have found the essential elements of the crime

beyond a reasonable doubt. Isassi, 330 S.W.3d at 638. Based on the evidence, the testimony, and

the reasonable inferences drawn therefrom, we deduce a rational jury could have concluded



                                                 14
Appellant intentionally or knowingly caused the deaths of Maria and David in the same scheme or

course of conduct during either the same or different criminal transaction. TEX.PENAL CODE ANN.

§§ 19.02(b)(1), 19.03(a)(7).

       The evidence is legally sufficient to support Appellant’s conviction. Issue Three is

overruled.

                                         CONCLUSION

       For these reasons, we affirm.



May 28, 2021
                                       YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J, Palafox, and Alley, JJ.

(Do Not Publish)




                                                 15